        Case 1:20-cv-02682-RBW Document 6-3 Filed 01/11/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


Mallikarjun EAGA, et al.                      )
                                              )
                      Plaintiff,              )
                                              )     Civil Action No. 1:20-cv-02682
       v.                                     )
                                              )
U.S. CITIZENSHIP AND                          )
IMMIGRATION SERVICES,                         )
et al.                                        )
                                              )     DECLARATION OF
                                              )
                                              )     John M (Mike) PEACE
                      Defendant               )
                                              )


I, John M. Peace, declare as follows:

   1. I am employed by the United States Department of Homeland Security, United States
      Citizenship and Immigration Services (USCIS) as the Section Chief responsible for
      overseeing the adjudication of Form I-539, Application to Extend/Change Nonimmigrant
      Status at the Texas Service Center (TSC), located in Irving, Texas. In that capacity, I am
      authorized to have access to and to search the physical and electronic records associated
      with the adjudications that are conducted at the TSC, including the adjudication of the
      Form I-539, Application to Extend/Change Nonimmigrant Status and Form I-765,
      Application for Employment Authorization. The following declaration is based on my
      personal knowledge and information acquired in my official capacity and in the
      performance of my official functions as well as upon reasonable inquiry of appropriate
      DHS databases and personnel regarding I-539 and I-765 processing.

       TSC Processing Procedures and Timeframe

   2. Forms I-539 and I-765 are generally worked on a first-in, first-out process. Applications
      filed with TSC are worked according to the date the application was filed or received by
      USCIS. Applications with an older filing date are worked before applications with a later
      filing date. By not following the first-in, first-out rule, applicants who filed prior to the
      plaintiff may be waiting longer than the plaintiff for their immigration benefits.

   3. As part of its administration of immigration benefits, USCIS has the general authority to
      require and collect biometrics, which include fingerprints, photographs, and digital
      signatures for any person seeking an immigration benefit. Biometrics are required to
      adjudicate Form I-539 and certain categories of Form I-765.


                                           Page 1 of 4
     Case 1:20-cv-02682-RBW Document 6-3 Filed 01/11/21 Page 2 of 4




4. Prior to March 22, 2019, the I-539/l-765's were processed concurrently with the premium
   I-129’s. Beginning on March 22, 2019, a nationwide requirement to have all I-539
   applicants complete biometrics was implemented. The biometrics requirement prohibits
   USCIS from adjudicating applications submitted with premium processing H-1B
   applications within 15 days and adds to the overall processing times for all H-4
   applications.

5. As of the date of this declaration, the TSC processing time for Form I-539 is approximately
   7.5 to 10 months and the processing time for a standalone Form I-765 is approximately 7
   to 9.5 months.

6. Biometrics are collected at an application support centers (“ASC”). Due to the worldwide
   Covid-19 pandemic, USCIS paused providing all in-person ASC services, as of March 18,
   2020, until beginning phased reopening July 13, 2020.

Plaintiffs’ Cases

7. The chart attached as Appendix 1 to this declaration identifies all of the individuals
   included as plaintiffs in this action for whom at least some aspect of their most recent Form
   I-539 or Form I-765 applications were or are being adjudicated at the Texas Service Center
   of USCIS. Appendix 1 includes each plaintiff’s name, location of residence, date of filing
   of his or her I-539, date of approval (if any) for his or her I-539, date of filing of his or her
   I-765, and the date of the adjudication (if any) for his or her I-765. To the extent any
   plaintiff’s I-539 or I-765 has not yet been adjudicated as of the date of this declaration,
   Appendix 1 also indicates whether the review of the application is still within posted
   processing times at the Texas Service Center.

8. A plaintiff, as the spouse or child of an H-1B nonimmigrant, became eligible for the
   adjudication of these benefit requests when the principal’s H-1B extension petition is
   approved.

9. A plaintiff’s I-539 application to extend their H-4 status cannot be adjudicated until
   plaintiff’s biometrics are captured at an ASC appointment.

10. A plaintiff’s I-765, Employment Authorization Document cannot be adjudicated until their
    H-4 extension is adjudicated. See p. 11 of the Form I-765 Filing instructions pertaining to
    Spouse of an H-1B non-immigrant.

11. The closure of ASCs between March 18, 2020, and July 13, 2020, created a backlog in
    biometrics appointments.

12. The time required for USCIS to adjudicate H-4 applications is impacted by the agency’s
    requirement that H-4 applicants submit biometrics as an additional security check.

13. The biometrics requirement prohibits USCIS from adjudicating applications submitted
    with premium processing H-1B applications within 15 days and adds to the overall
    processing time for all H-4 applications.


                                         Page 2 of 4
           Case 1:20-cv-02682-RBW Document 6-3 Filed 01/11/21 Page 3 of 4




   14. In order to mitigate increased processing times, USCIS accepts requests from applicants
       that their H-4 applications be expedited.

       USCIS may consider an expedite request if it meets one or more of the following criteria:

       •    Severe financial loss to a company or person, provided that the need for urgent action
            is not the result of the petitioner’s or applicant’s failure to:
                1. File the benefit request or the expedite request in a reasonable time frame, or
                2. Respond to any requests for additional evidence in a reasonably timely manner;
       •    Urgent humanitarian reasons;
       •    Compelling U.S. government interests (such as urgent cases for the Department of
            Defense or DHS, or other public safety or national security interests); or
       •    Clear USCIS error.

       When considering severe financial loss to a person: If the expedite request relates to an
       application for employment authorization or student status, the need to obtain employment
       authorization or student status, standing alone without any evidence of other compelling
       factors does not warrant expedited treatment.

   15. All expedite requests claiming severe financial loss, regardless of the immigration benefit
       sought and regardless of whether the claimed loss is to a company or a person, must be
       documented to establish the loss and that the requestor is not able to withstand the
       temporary financial loss that is the natural result of normal processing
       times. https://www.uscis.gov/forms/forms-information/how-to-make-an-expedite-request;
       USCIS Policy Manual, Volume 1, Part A, Public Services, Chapter 5, Requests to Expedite
       Applications or Petitions.

   16. If a request for expedited processing is denied, it is because they did not meet USCIS’s
       criteria for expedited treatment.

I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and
correct to the best of my knowledge.

                                                     JOHN M           Digitally signed by JOHN
                                                                      M PEACE

       ________________                              PEACE            Date: 2021.01.07
                                                                      07:57:53 -06'00'
                                                     _________________________
       DATE                                          John M. Peace
                                                     Section Chief, Texas Service Center
                                                     Irving, Texas




                                            Page 3 of 4
                            Case 1:20-cv-02682-RBW Document 6-3 Filed 01/11/21 Page 4 of 4




                                                                Appendix 1

                                Plaintiffs With Applications Pending at USCIS Texas Service Center
                                                                                                               If Still Pending,
                         Plaintiff’s                          Date I-539                         Date I-765
      Plaintiff                           Date I-539 filed                   Date I-765 filed                   Within Posted
                         residence                           adjudicated                        adjudicated
                                                                                                              Processing Times?
   Mallikarjun Eaga      Alpharetta,      LIN2016850750       Approved       LIN2016850772       Approved             N/A
                             GA              4/20/2020       12/23/2020         4/20/2020       12/23/2020
   Jyothi Bhimappa       Acton, MA        EAC2014851349       Approved       EAC2014851361       Approved            N/A
       Chitagubbi                            3/18/2020       11/24/2020         3/18/2020       11/24/2020
   Lija Mariam Jose       Dallas, TX      SRC2021950435        Pending       SRC2021950453        Pending            Yes
                                             6/4/2020                           6/4/2020
  Venkata Lakshmi        Morrisville,     EAC2090059380       Approved       EAC2090059381       Approved            N/A
 Anupama Puvvada               NC            3/23/2020       11/24/2020         3/23/2020       11/24/2020
 Mangalagowri Tatini     Morrisville,     WAC2016550664       Approved       WAC2016550735       Approved            N/A
                               NC            4/17/2020       12/23/2020         4/17/2020       12/23/202
   Chaya Sravani         St. Johns, FL    LIN2014650550       Approved       LIN2014650562       Approved            N/A
    Thodupunuri                              3/27/2020       12/28/2020         3/27/2020       12/28/2020
Prameela Santhamma       Hillsborough     WAC2015750116       Approved       WAC2090122809       Approved            N/A
                         Township, NJ        4/8/2020        12/23/2020         6/4/2020        12/23/2020
Swapna Lakshmi Chinni    Brambleton,      LIN2013350391       Approved       LIN2013350404       Approved            N/A
      Venkata                  VA            3/11/2020       12/28/2020         3/11/2020       12/28/2020
    Meenal Gattu        Jersey City, NJ   LIN2019350699       Approved       LIN2019350714       Approved            N/A
                                             5/15/2020       12/31/2020         5/15/2020       12/31/2020
     Mahalaxmi          Concord, NC       EAC2090063875       Approved       EAC2090063876       Approved            N/A
   Krishnamurthy                             3/30/2020       11/24/2020         3/30/2020       11/24/2020




                                                             Page 4 of 4
